Exhibit 10.1

AGREEMENT AND RELEASE AND WAIVER OF CLAIMS

This Agreement and the Release and Waiver contained herein are made and entered
into in Dallas, Texas, by and between AT&T Services, Inc. (hereinafter
“Company”) and Mr. John Donovan (hereinafter “Mr. Donovan”) for and in
consideration of the mutual promises and agreements set forth below and are
conditional on performance of such promises and agreements.

WHEREAS, Mr. Donovan will retire from Company on October 1, 2019; and as a
consequence, Mr. Donovan will be entitled to receive appropriate, usual and
customary benefits and certain other benefits described herein; and

WHEREAS, both parties agree that in connection with Mr. Donovan’s retirement on
October 1, 2019, in addition to the before referenced appropriate, usual and
customary benefits, Mr. Donovan should receive additional benefits and
consideration as set forth herein, and that Mr. Donovan, among other things,
should release and forever discharge Company, AT&T Inc. (“AT&T”), any and all
AT&T direct and indirect subsidiaries (which term when used throughout this
document shall include entities, corporate or otherwise, in which the company
referred to owns, directly or indirectly, fifty percent or more of the
outstanding equity interests), their officers, directors, agents, employees,
successors and assigns and any and all employee benefit plans maintained by AT&T
or any subsidiary thereof and/or any and all fiduciaries of any such plan, from
any and all common law and/or statutory claims, causes of action or suits of any
kind whatsoever, arising from or in connection with Mr. Donovan’s employment by
Company or any subsidiary of AT&T, and/or Mr. Donovan’s separation from Company,
all as set forth in more detail in the Release and Waiver contained herein.

WHEREAS, Mr. Donovan has been employed by Company and/or AT&T’s subsidiaries for
over eleven (11) years and worked in significant positions and assignments that
required access to and involvement with confidential and proprietary
information, trade secrets and matters of strategic importance to Company, AT&T
and/or AT&T’s subsidiaries that will continue beyond Mr. Donovan’s employment
and consulting arrangement with Company. During the term of his longstanding
employment in various capacities with Company or an AT&T subsidiary and during
the period that he will perform consulting services, Mr. Donovan has acquired
and will continue to acquire during the period he provides consulting services,
knowledge of all aspects of its business, on a national and regional level,
including but not limited to operations, sales, marketing, advertising,
technology, networks, network technology, network development and strategy,
distribution and distribution channels, operations, strategic planning
initiatives, new product and services development, strategic planning, rate
information and growth strategies and initiatives. Mr. Donovan has acquired and
possesses unique skills as a result of employment with Company and/or AT&T
subsidiaries and will continue to acquire unique skills as a result of his
consulting services to be provided to Company. The trade secrets with which Mr.
Donovan has been involved and will be involved are critical to Company’s,
AT&T’s, and AT&T’s subsidiaries’ success. Disclosure of this information in the
performance of services for a subsequent employer engaged in similar businesses
would be inevitable and inherent as part of Mr. Donovan’s performance of
services for such an employer. For all of these reasons and due to the
confidential and proprietary information and trade secrets Mr. Donovan learned
in his employment with Company, or an AT&T subsidiary and during his period of
providing consulting services, Mr. Donovan acknowledges that it is reasonable
for Company to seek the restrictions contained in the subsequent provisions of
this Agreement and that more limited restrictions are neither feasible nor
appropriate. Mr. Donovan



--------------------------------------------------------------------------------

understands and agrees that the consideration provided herein requires
Mr. Donovan to comply strictly with all terms of this Agreement including, but
not limited to, confidentiality, non-compete, non-solicitation of employees and
non-solicitation of customers as set forth below.

NOW, therefore, the parties further agree as follows:

1.    Mr. Donovan will retire from Company effective at the close of business on
October 1, 2019, and Mr. Donovan herewith resigns all officer and director
positions that he may hold in AT&T and in any subsidiary of AT&T effective at
the close of business on October 1, 2019.

2.    Mr. Donovan shall execute this Agreement and the Release and Waiver
contained herein and Company shall (A) pay Mr. Donovan a lump sum payment amount
of $7,850,000.00, less regular and customary withholdings for any applicable
federal, state and local income or other taxes or withholdings and less any
amounts owed by Mr. Donovan to Company, AT&T or any AT&T subsidiary, and
(B) propose to the Human Resources Committee of the AT&T Board of Directors or
its authorized delegate (the “Committee”) that Mr. Donovan’s 2015 Restricted
Stock Award shall vest upon his termination of employment with AT&T and its
subsidiaries if he terminates such employment on October 1, 2019.
Notwithstanding the foregoing, the cash severance described in this Section 2
shall not be made available to Mr. Donovan and Mr. Donovan shall return the
Restricted Stock should he not timely sign, or should he revoke, the Release and
Wavier contained herein.

3.    For the period commencing on October 2, 2019 and ending on September 30,
2020 (the “Consulting Period”), Mr. Donovan shall provide consulting services to
or on behalf of Company and any AT&T subsidiary with respect to (A) matters
relating to or in support of AT&T Communications LLC, and (B) for the eighteen
(18) month period commencing October 1, 2019, Mr. Donovan shall cooperate with
the Company, AT&T or any of their respective subsidiaries in any investigations,
claims, or lawsuits involving any of the Company, AT&T or any of their
respective subsidiaries where Mr. Donovan has knowledge of the underlying facts
(collectively, “Services”). Such Services shall be provided at Company’s
request, according to a schedule as agreed upon by Company and Mr. Donovan;
provided, however, Company and Mr. Donovan agree that the amount of time
Mr. Donovan devotes to the performance of Services shall not be more than twenty
percent (20%) of the average amount of time spent by Mr. Donovan performing
services for Company during the thirty-six (36) month period immediately
preceding October 1, 2019.

In exchange for providing Services, Company shall pay Mr. Donovan an aggregate
fee of $2,800,000, which shall be paid quarterly, in arrears, in equal
installments of $700,000 on the last day of each calendar quarter during the
Consulting Period, commencing on December 31, 2019 and ending on September 30,
2020. Reasonable and necessary expenses incurred by Mr. Donovan in the provision
of Services shall be eligible for reimbursement only in accordance with the AT&T
employee expense reimbursement guidelines and only after prior consultation with
and preliminary approval by Company. Reimbursement of such expenses shall be
made by Company within forty-five (45) days of receipt by Company of appropriate
documentation for such expenses.

In performing Services, Mr. Donovan shall not act as an employee of, and
Mr. Donovan shall not act as an agent or partner of AT&T, Company, or any of
their subsidiaries. Mr. Donovan shall not be eligible to participate in or
receive benefits under any AT&T or AT&T subsidiary sponsored employee benefit
plan, program or policy as a consequence of providing Services, but he shall be
eligible and shall receive benefits under such plans, programs, and policies as
a retiree on the same



--------------------------------------------------------------------------------

terms and conditions as similarly situated retirees. This Agreement does not
establish an agency or partnership relationship between Mr. Donovan and Company,
AT&T or any AT&T subsidiary. Mr. Donovan cannot obligate, enter into contracts
on behalf of, incur debts, or in any other way bind AT&T, Company or any AT&T
subsidiary. Although the Services will have to be completed to the satisfaction
of Company and in accordance with this Agreement, the actual details of the
Services shall be under Mr. Donovan’s control. Mr. Donovan shall comply, at his
expense, with all applicable provisions of workers’ compensation laws,
unemployment compensation laws, federal social security law, the Fair Labor
Standards Act, and all other applicable federal, state and local laws,
regulations and codes relating to terms and conditions of employment required to
be fulfilled by employers. In the performance of this Agreement, Mr. Donovan
shall comply with all applicable federal, state and local laws, regulations and
codes and with such requirements or restrictions as may be lawfully imposed by
governmental authorities, including the procurement of required permits and
licenses.

Subject to the provisions of Sections 7, 8, and 9 of this Agreement, Company
acknowledges that Mr. Donovan and/or Mr. Donovan may undertake services for
others during the time that Services are performed under this Agreement.

Mr. Donovan agrees that the obligations to perform the Services required
hereunder are personal and may not be assigned or delegated in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer.

Mr. Donovan shall maintain accurate and complete records specifically relating
to the Services provided. To the extent that such records may be relevant in
determining whether Mr. Donovan is complying with the obligations described
herein, Company, upon giving reasonable prior notice, may audit such records.
Mr. Donovan shall retain such records for a period of three years following the
termination of the Consulting Period.

The Services may be terminated at any time by the mutual agreement of
Mr. Donovan and Company, and may be terminated by Company as described in
Section 7 hereof or for cause. For purposes of this Agreement, a termination for
cause shall mean termination due to an act of dishonesty, fraud or willful
misconduct that continues or is not cured within thirty (30) days after Company
notifies Mr. Donovan of such action.

For purposes of this Section, AT&T’s Chief Executive Officer or his delegate, is
authorized to represent AT&T.

4.    The consideration described herein shall be in lieu of, and Mr. Donovan
hereby specifically waives any right to any and all other termination pay
allowance resulting from his retirement.

5.    This Agreement and the Release and Waiver contained herein do not abrogate
any of the usual entitlements that Mr. Donovan has or will have, first, while a
regular employee and subsequently, upon his retirement, under any AT&T or AT&T
subsidiary sponsored employee benefit plan, program or policy, all of which will
be subject to and provided in accordance with the terms and conditions of the
respective benefit plan, program, or policy as applicable to Mr. Donovan and
this Agreement. AT&T and its subsidiaries have reserved the right to end or
amend any or all of the plans, programs, and policies that it sponsors. Each
participating subsidiary, which includes Company, has reserved the right to end
its participation in these plans, programs, and policies and to discontinue
providing any and all such benefits. This means, for example, that Mr.



--------------------------------------------------------------------------------

Donovan will not acquire a lifetime right to any health care plan benefit or to
the continuation of any health care plan merely by reason of the fact that such
benefit, plan, program, or policy is in existence at the time of Mr. Donovan’s
retirement or because of this Agreement and the Release and Waiver contained
herein. Thus, except as specifically provided in Section 2 of this Agreement,
Mr. Donovan’s rights/entitlements to any benefit under any of the plans,
programs, or policies are no different as a result of entering into this
Agreement and the Release and Waiver contained herein than they would have been
in the absence of this Agreement and the Release and Waiver contained herein.

6.    Mr. Donovan agrees not to voluntarily aid, assist, or cooperate with any
claimants or plaintiffs or their attorneys or agents, whether individually or as
part of a class, in any claims or lawsuits commenced in the future against
Company, AT&T or any AT&T subsidiary; provided, however, that nothing in this
Agreement shall prohibit Mr. Donovan from exercising his right to file a charge
of discrimination with, or that would limit his right to testify, assist, or
participate in an investigation, hearing, or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”), a comparable state or local agency,
or any other governmental agency charged with enforcing anti-discrimination
laws; provided, further, however, nothing in this Agreement will be construed to
prevent Mr. Donovan from testifying at an administrative hearing, a deposition,
or in court in response to a lawful subpoena in any litigation or proceedings
involving Company, AT&T or any of their respective subsidiaries. Notwithstanding
the foregoing, Mr. Donovan acknowledges and agrees that the Release and Waiver
contained herein includes a waiver of his right, if any, to monetary recovery
should any party, entity, administrative agency, or governmental agency (such as
the EEOC, the National Labor Relations Board, or any state or local agencies)
pursue any claims on Mr. Donovan’s behalf against the persons or entities
covered by the Agreement and the Release and Waiver contained herein, other than
his right to any monetary recovery under the whistleblower provisions of federal
or state law or regulation.

Company agrees to indemnify Mr. Donovan if he is a defendant or is threatened to
be made a defendant to any action, suit or proceeding, whether civil, criminal,
administrative or investigative that is brought by a third party by reason of
the fact that he was a director, officer, employee or agent of Company, or was
serving at the request of Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise or
performing Services pursuant to this Agreement, against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him in connection with such action, suit or proceeding,
but in each case only if and to the extent permitted under applicable state or
federal law.

7.    Mr. Donovan acknowledges that, as a result of his employment with Company
and/or any AT&T subsidiaries, he has, and had, access to certain Trade Secrets
and Confidential Information (as these terms are defined below) and, as
additional consideration for the commitments made in this Section and Section 8,
the Company will continue to provide Mr. Donovan access to such Trade Secrets
and Confidential Information through the Consulting Period so that he may
perform Services. Mr. Donovan acknowledges that AT&T and its subsidiaries must
protect its Trade Secrets and Confidential Information from disclosure or
misappropriation, and Mr. Donovan further acknowledges that the Trade Secrets
and Confidential Information are unique and confidential and are the proprietary
property of AT&T and its subsidiaries. Mr. Donovan acknowledges that the Trade
Secrets and Confidential Information derive independent, actual and potential
commercial value from not being generally known, or readily ascertainable
through independent development. Mr. Donovan agrees to hold Trade Secrets or
Confidential Information



--------------------------------------------------------------------------------

in trust and confidence and to not directly or indirectly disclose or transmit
Trade Secrets or Confidential Information to any third party without prior
written consent of Company; provided however, nothing in this Agreement shall
prohibit Mr. Donovan from reporting possible violations of law or regulation to
any governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of federal or state law or regulation.
Mr. Donovan further agrees not to use any such Trade Secrets or Confidential
Information for his personal benefit or for the benefit of any third party. This
restriction shall apply indefinitely as long as the document or information
exists as a Trade Secret or Confidential Information.

On or before his retirement, Mr. Donovan shall return to AT&T or an AT&T
subsidiary all of AT&T’s (and its subsidiaries’) documents (and all copies
thereof), and other property of AT&T and its subsidiaries that are in
Mr. Donovan’s possession, including, but not limited to, AT&T’s (and its
subsidiaries’) files, notes, drawings, records, business plans and forecasts,
financial information, specifications, all product specifications, customer
identity information, product development information, source code information,
object code information, tangible property (including, but not limited to,
computers), intellectual property, credit cards, entry cards, and keys; and, any
materials of any kind which contain or embody Trade Secrets or Confidential
Information (and all reproductions thereof), including, without limitation, any
such documents and other property in electronic form, or any computer or data
storage device. Mr. Donovan shall not retain or provide to anyone else any
copies, summaries, abstracts, descriptions, compilation, or other
representations of such information or things or their contents.

“Trade Secret” means information proprietary to AT&T or any AT&T subsidiary
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, marketing plans,
pricing plans, advertising and sponsorship plans, product development analyses
or plans, any plans involving the combination of AT&T’s or its subsidiaries’
products or services, or pricing of such products or services, offered or to be
offered by or in conjunction with AT&T or any subsidiary of AT&T, or lists of
actual or potential customers or suppliers which: (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

“Confidential Information” means any data or information, other than Trade
Secrets, that is competitively sensitive to AT&T or an AT&T subsidiary and not
generally known by the public. To the extent consistent with the foregoing
definition, Confidential Information includes, without limitation: (1) the sales
records, profit and performance records, pricing manuals, sales manuals,
training manuals, selling and pricing procedures, and financing methods of AT&T
or any AT&T subsidiary, (2) customer lists, the special demands of particular
customers, and the current and anticipated requirements of customers for the
products and services of AT&T or any AT&T subsidiary, (3) the specifications of
any new products or services under development by AT&T or any AT&T subsidiary,
(4) the sources of supply for integrated components and materials used for
production, assembly, and packaging by AT&T or any AT&T subsidiary, and the
quality, prices, and usage of those components and materials, and (5) the
business plans, marketing strategies, promotional and advertising strategies,
branding strategies, and internal financial statements and projections of AT&T
or any AT&T subsidiary.

Notwithstanding the definitions of Trade Secrets and Confidential Information
set forth above, Trade Secrets and Confidential Information shall not include
any information: (1) that is or



--------------------------------------------------------------------------------

becomes generally known to the public, (2) that is developed by Mr. Donovan
after the Consulting Period through his entirely independent efforts without use
of any Trade Secret or Confidential Information, (3) that Mr. Donovan obtains
from an independent source having a bona fide right to use and disclose such
information, (4) that is required to be disclosed by subpoena, law, or similar
legislative, judicial, or administrative requirement; provided, however,
Mr. Donovan will notify Company upon receipt of any such subpoena or similar
request and give Company a reasonable opportunity to contest or otherwise oppose
the subpoena or similar request, or (5) that AT&T approves for unrestricted
release by express authorization of a duly authorized officer.

It is hereby agreed that Mr. Donovan may represent himself as a former employee
or retiree of Company or AT&T; but otherwise he agrees that he will not make,
nor cause to be made any public statements, disclosures or publications which
relate in any way, directly or indirectly to his cessation of employment with
Company without prior written approval by Company. Mr. Donovan also agrees that
he will not make, nor cause to be made any public statements, disclosures or
publications which portray unfavorably, reflect adversely on, or are derogatory
or inimical to the best interests of AT&T, its subsidiaries, or their respective
directors, officers, employees or agents, past, present or future.

Notwithstanding anything herein to the contrary, nothing in this Agreement will
be construed to prevent either party or its representatives from making
statements in any investigation by a government authority or testifying at an
administrative hearing, a deposition, or in court in response to a lawful
subpoena in any litigation or proceedings.

8.    Mr. Donovan agrees that he shall not, during the twenty-four months
following his retirement, without obtaining the written consent of Company in
advance, participate in activities that constitute Engaging in Competition with
AT&T or Engaging in Conduct Disloyal to AT&T, as those terms are defined below.

 

  a.

“Engaging in Competition with AT&T” means engaging in any business or activity
in all or any portion of the same geographical market where the same or
substantially similar business or activity is being carried on by an Employer
Business. “Engaging in Competition with AT&T” shall not include owning a
nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer Business. “Engaging in Competition with AT&T” shall
include representing or providing consulting services to, or being an employee
or director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.

 

  b.

“Engaging in Conduct Disloyal to AT&T” means (i) soliciting for employment or
hire, whether as an employee or as an independent contractor, any person
employed by AT&T or its subsidiaries during the one (1) year prior to
Mr. Donovan’s retirement, whether or not acceptance of such position would
constitute a breach of such person’s contractual obligations to AT&T or its
subsidiaries; (ii) soliciting, encouraging, or inducing any vendor or supplier
with which Mr. Donovan had business contact on behalf of any Employer Business
during the two (2) years prior to Mr. Donovan’s retirement, to terminate,
discontinue, renegotiate, reduce, or otherwise cease or modify its relationship
with AT&T or any AT&T subsidiary; or (iii) soliciting, encouraging, or inducing
any AT&T or AT&T subsidiary customer or active prospective customer, in each
case, with respect to whom Mr. Donovan had business contact, whether in person



--------------------------------------------------------------------------------

  or by other media (“Customer”), on behalf of any Employer Business during the
two (2) years prior to Mr. Donovan’s retirement, to terminate, discontinue,
renegotiate, reduce, or otherwise cease or modify its relationship with any
Employer Business, or to purchase competing goods or services from a business
competing with any Employer Business, or accepting or servicing business from
such Customer on behalf of himself or any other business.

 

  c.

“Employer Business” shall mean AT&T, any subsidiary of AT&T, or any business in
which AT&T or an AT&T subsidiary has a substantial ownership or joint venture
interest.

Mr. Donovan acknowledges that the business of AT&T and its subsidiaries is
global in scope and that the geographic and temporal limitations set forth in
this Section are therefore reasonable.

Mr. Donovan may submit a description of any proposed activity in writing to
Company (attn: Vice President – Executive Compensation), and Company shall
advise Mr. Donovan, in writing, within (15) fifteen business days whether such
proposed activity would constitute a breach of the provisions of this Section.

9.    Mr. Donovan acknowledges and agrees that Company would be unwilling to
provide the consideration provided pursuant to this Agreement and the Release
and Waiver contained herein, including but not limited to continued access to
Confidential Information and Trade Secrets, but for the confidentiality,
non-solicitation, and non-compete conditions and covenants set forth in Sections
7 and 8, and that these conditions and covenants are a material inducement to
AT&T’s willingness to enter into this Agreement. Accordingly, Mr. Donovan shall
return to Company any consideration received pursuant to this Agreement and the
Release and Waiver contained herein, and agrees that Company may, in its sole
discretion, terminate his Services, for any breach by Mr. Donovan of the
provisions of Section 7 or 8 hereof, or of the Release and Waiver contained
herein. Further, Mr. Donovan recognizes that any breach by him of the provisions
in Sections 7 or 8 would cause irreparable injury to Company such that monetary
damages would not provide an adequate or complete remedy. Accordingly, in the
event of Mr. Donovan’s actual or threatened breach of the provisions of
Section 7 or 8, Company, in addition to all other rights under law or this
Agreement, shall be entitled to seek a temporary injunction restraining
Mr. Donovan from breaching these provisions pending a determination of such
remedies.

10.    Mr. Donovan declares that his decision to execute this Agreement and the
Release and Waiver contained herein has not been influenced by any declarations
or representations by Company, AT&T, or any AT&T subsidiary, other than the
contractual agreements and consideration expressly stated herein.

Company has expressly advised Mr. Donovan to seek personal legal advice prior to
executing this Agreement and the Release and Waiver contained herein, and
Mr. Donovan, by his signature below, hereby expressly acknowledges that he was
given at least twenty-one (21) days in which to seek such advice and decide
whether or not to enter into and execute the Release and Waiver contained
herein. The parties agree that any changes to this Agreement or to the Release
and Waiver contained herein made after the initial draft of this Agreement and
Release and Waiver of Claims is presented to Mr. Donovan, whether material or
immaterial, do not restart the running of said twenty-one (21) day period.



--------------------------------------------------------------------------------

Mr. Donovan may revoke this Agreement and the Release and Waiver contained
herein within seven (7) days of his execution of the Release and Waiver
contained herein by giving notice, in writing, by certified mail, return receipt
requested to Company at the address specified below. Proof of such mailing
within said seven (7) day period shall suffice to establish revocation pursuant
to this Section. In the event of any such revocation, this entire Agreement and
the Release and Waiver contained herein shall be null and void, and
unenforceable by either party.

11.    Any notice required hereunder to be given by either party must be in
writing and will be deemed effectively given upon personal delivery to the party
to be notified, or five (5) days after deposit with the United States Post
Office by certified mail, postage prepaid, to the other party at the addresses
noted in the signature block of this Agreement.

12.    The parties agree that any conflicts relating to this Agreement and the
Release and Waiver contained herein, including choice of law and venue with
respect to any such conflict, shall be determined as provided in that certain
Management Arbitration Agreement by and between the parties.

13.    The terms and conditions contained in this Agreement that by their sense
and context are intended to survive the termination or completion of performance
of obligations by either or both parties under this Agreement shall so survive.

14.    This Agreement and the Release and Waiver contained herein shall not be
modified or amended except pursuant to an instrument in writing executed and
delivered on behalf of each of the parties hereto.

15.    This Agreement and the Release and Waiver contained herein and the
Management Arbitration Agreement constitute the entire agreement and supersede
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof, except that neither this
Agreement nor the Management Arbitration Agreement shall be deemed to supersede
or cancel any obligations applicable to Mr. Donovan under any AT&T or AT&T
subsidiary sponsored deferred compensation plan, equity award plan, fringe
benefit program, or any other AT&T or AT&T subsidiary sponsored benefit plan as
to which Mr. Donovan is a participant immediately preceding his retirement.

16.    In the event any provision of this Agreement or the Release and Waiver
contained herein is held invalid, void, or unenforceable, the same shall not
affect in any respect whatsoever the validity of any other provision of this
Agreement or said Release and Waiver, except that should said Release and Waiver
be held to be invalid as applicable to and as asserted by Mr. Donovan with
regard to any claim or dispute covered thereunder, or should any part of the
provisions of Sections 7, 8, or 9 of this Agreement be held invalid, void, or
unenforceable as applicable to and as asserted by Mr. Donovan, this Agreement
and the Release and Waiver contained herein, at Company’s option, may be
declared by Company null and void. If this Agreement and the Release and Waiver
contained herein are declared null and void by Company pursuant to the
provisions of this Section, Mr. Donovan shall return to Company all
consideration previously received pursuant to this Agreement and the Release and
Waiver contained herein.

17.    This Agreement and the Release and Waiver contained herein shall inure to
the benefit of and be binding upon, Company, its successors and assigns, and
Mr. Donovan and his beneficiaries, whether under the various employee benefit
programs or otherwise.



--------------------------------------------------------------------------------

18.    This Agreement and the Release and Waiver contained herein shall be and
hereby are declared to be null and void in the event that Mr. Donovan does not
retire from Company on or before the close of business on October 1, 2019. All
payments and other consideration to be provided to Mr. Donovan by Company are
contingent upon Mr. Donovan’s retirement actually becoming effective on or
before the close of business on October 1, 2019, and are further contingent upon
Mr. Donovan’s execution of this Agreement no later than October 1, 2019 and the
Release and Waiver contained herein on October 1, 2019, and not revoking either
this Agreement or the Release and Waiver contained herein.

 

AT&T Services, Inc.      John Donovan 208 South Akard Street      [Donovan
address] Room 412     

Dallas, TX 75202

    

 

/s/ William A. Blasé, Jr.

   

/s/ John Donovan

By:    William A. Blase, Jr.     John Donovan Title:   

Senior Executive Vice President-

Human Resources

    Date:    September 3, 2019     Date: September 3, 2019